Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 21, 2020

The Court of Appeals hereby passes the following order:

A21A0103. FANNIE MCCORD BIVINS v. NATIONSTAR MORTGAGE,
    LLC. et al.

      The trial court granted partial summary judgment to the defendant in this action
for wrongful foreclosure, and this Court affirmed the judgment in an unpublished
opinion. See Bivens v. S & A Palm, LLC et al., Case No. A18A1658, decided January
22, 2019. After the remaining claims were resolved in the defendant’s favor, Fannie
McCord Bivins filed a motion for reconsideration and an extraordinary motion for
new trial. The trial court denied the motions, and Bivins filed her notice of appeal.
We, however, lack jurisdiction.
      The denial of a motion for reconsideration is not directly appealable. See Bell
v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000). Additionally, an appeal
from an order denying or dismissing an extraordinary motion for a new trial must be
initiated by filing an application for discretionary review. OCGA § 5-6-35 (a) (7), (b);
Balkcom v. State, 227 Ga. App. 327, 329 (489 SE2d 129) (1997); Davis v. State, 182
Ga. App. 736, 736-737 (356 SE2d 762) (1987). “[C]ompliance with the discretionary
appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405
SE2d 265) (1991). Bivins’s failure to follow the discretionary appeal procedure
deprives us of jurisdiction over her appeal. Consequently, this appeal is hereby
DISMISSED for lack of jurisdiction. See Balkcom, 227 Ga. App. at 332; Davis, 182
Ga. App. at 736-737.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/21/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.